PER CURIAM.
We affirm the defendant’s convictions for manslaughter, aggravated battery (two counts), and use of a firearm during the commission of a felony, see Blair v. State, 406 So.2d 1103 (Fla.1981); McCrae v. State, 395 So.2d 1145 (Fla.1981); Flowers v. State, 351 So.2d 764 (Fla. 3d DCA 1977); Hinton v. State, 347 So.2d 1079 (Fla. 3d DCA 1977), but modify the consecutive minimum mandatory sentences imposed by the trial court to run concurrently each with the other, see Palmer v. State, 438 *586So.2d 1 (Fla.1983); Hernandez v. State, 446 So.2d 235 (Fla. 3d DCA 1984).
Affirmed as modified.